DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 6/30/2021 are acknowledged.  Claims 1, 3 and 19 are amended; claims 7, 1215-16, 20-21 and 27 are canceled; no claims are withdrawn; claims 1-6, 8-11, 13-14, 17-19, 22-26 are pending and have been examined on the merits.

Claim Objections
The objection to claim 3, as set forth at pp. 2 of the previous Office Action, is withdrawn in view of the amendment of the claim.
Claim 19 is objected to because of the following informality: delete use of parentheses in claim 19 as only one of two parenthetical expressions was removed in the claim amendments received 6/30/2021.  Appropriate correction is required.

Claim Rejections - 35 USC §§ 102/103
The rejection of claims 1-6, 8-11, 13-14, 17-19 and 22-26 under 35 U.S.C. § 102(a)(1), or in the alternative under 35 U.S.C. § 103 over Omoto et al., US 5183742 (IDS, 10/11/2019; herein “Omoto”) in light of the product information sheet for methyl cellulose from Sigma Aldrich (IDS, 10/11/2019; herein “Methyl cellulose”) as set forth at pp. 8-14 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-6, 8-11, 13-14, 17-19 and 22-26 under 35 U.S.C. § 103 over Jurick et al., US 6531322 (IDS, 10/11/2019; herein “Jurick”) in view of Arai et al., US 4786595 (cite A, PTO-892, 4/1/2021) as set forth at pp. 3-8 of the previous Office Action, is withdrawn in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11, 13-14, 17-19 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jurick et al., US 6531322 (IDS, 10/11/2019; herein “Jurick”) in view of Omoto et al., US 5183742 (IDS, 10/11/2019; herein “Omoto”) and the product information sheet for methyl cellulose from Sigma Aldrich (IDS, 10/11/2019; herein “Methyl cellulose”).
Jurick teaches a method of preparing an indicator test strip for determining glucose concentration in a liquid sample (claim 1: A method for measuring a concentration of glucose in a sample of whole blood, comprising the steps of a) providing a test strip... ,), comprising: a) providing a reagent varnish (col. 1, Il. 27-30: Reagent Strips, that are used in these devices contain an indicator which turns a different shade of color, depending on the concentration of glucose in the whole blood sample that has been applied to the strip), wherein the reagent varnish comprises: i. 
Although Jurik teaches reagent compositions (varnishes) comprising glucose oxidase, horseradish peroxidase and the chromogen MBTHSB-ANS, Jurik does not disclose that the reagent varnish comprises glucose oxidase at 10000 – 50000 U/dl, horseradish peroxidase at 10000 – 45000 U/dl or the chromogen, MBTHSB-ANS, at 200 – 750 mg/dl; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the reagent varnish to comprise glucose oxidase at 10000 – 
Omoto teaches a method of preparing an indicator test strip for determining glucose concentration in a liquid sample, comprising: a) providing an reagent varnish (e.g. ink composition) (col. 6, ll. 40-68) which contains one or more binders (col. 7, ll. 39-50), oxidase (col. 6, ll. 56-63), peroxidase (col. 6, l. 65 – col. 7, l. 4), chromogen (col. 30, ll. 56-59; col. 7, ll. 5-33) and neutralizer (col. 7, l. 54 – col. 8, l. 37); b) providing a substrate (e.g. support); c) printing the reagent varnish onto the substrate (col. 16, ll. 57-58 and ll. 46-68); and d) drying the reagent on the substrate (col. 21, l. 58); and the test strip changes color to indicate glucose (col. 21, ll. 60-65); and overall see col. 21, ll. 25-68.  Omoto teaches that the reagent varnish comprises glucose oxidase at a concentration of 20000 – 200000 U/dl, horseradish peroxidase at a concentration of 200 – 100000 U/dl and chromogen at a concentration of 50 – 10000 mg/dl (col. 6, l. 44 – col. 7, l. 33; glucose oxidase at 0.2 - 2 wt% at 100 U/mg, col. 6, ll. 59-63, 0.2 wt% of 100 ml is 200 mg x 100 U/mg = 20000 U/dl, 2 wt% of 100 ml is 2000 mg x 100 U/mg = 200000 U/dl; horseradish peroxidase at 0.002 - 1 wt% at 100 U/mg, col. 6, l. 64 – col. 7, l. 4, 0.002 wt% of 100 ml is 2 mg x 100 U/mg = 200 U/dl, 1 wt% of 100 ml is 1000 mg x 100 U/mg = 100000 U/dl; chromogen at 0.05 – 10 wt%, col. 7, ll. 5-33, 0.05wt% of 100 ml is 50 mg/dl, 10wt% of 100 ml is 10000 mg/dl; aqueous solutions are ~1 g/ml).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the reagent varnish composition of Jurik could comprise glucose oxidase at a concentration of 20000 – 200000 U/dl, horseradish peroxidase at a concentration of 200 – 100000 prima facie obvious.
Regarding claim 2, Jurik teaches the method of claim 1, wherein the binder of the reagent varnish can be polyvinylpyrrolidone (col. 6, Il. 1-4: To further enhance the blood-hiding effect, and thereby permit measurements over a broader range of sample hematocrit, various water-soluble charged polymers may be added to the reagent, including polyvinylpyrrolidone (PVP)...); therefore, claim 2 is prima facie obvious.
Regarding claim 3, Jurik teaches that the reagent varnish comprises a binder, but does not specifically teach that the binder is methyl cellulose with a molecular weight of 10,000 to 70,000 Daltons, and a viscosity of 15 to 2,200 cps at 2% solids solution, and 20° C.
However, a person of ordinary skill in the art at the time of filing would have found it obvious to use methyl cellulose with the claimed molecular weight and viscosity in view of Omoto and “Methyl cellulose”.
Omoto discloses that the binder in the reagent varnish for producing printed glucose test strips can be methyl cellulose (col. 7, ll. 34-53) and “Methyl cellulose” discloses that the molecular weight of methyl cellulose is correlated approximately with viscosity (p. 1, ¶3).  “Methyl cellulose” shows that an increase in viscosity at 2%, 20° C is correlated with an increase in molecular weight, for example, methyl cellulose may have a 15 cPs at 2%, 20° C at 14,000 Daltons to 15000 cPs when at 63,000 Daltons.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the binder can be methyl cellulose with a reasonable expectation of success because Omoto uses methyl cellulose as the binder for reagent varnishes for prima facie obvious.
Regarding claim 4, Jurik teaches that the oxidase enzyme of the reagent varnish is glucose oxidase (Example 1, Solution 1, col. 6, l. 30); therefore, claim 4 is prima facie obvious.
Regarding claim 5, Jurik teaches that the peroxidase is horseradish peroxidase (col. 5, ll. 25-26); therefore, claim 5 is prima facie obvious.
Regarding claim 6, Jurik teaches sulfur-containing compound to be a selectable chromogen (col. 5, l. 37); therefore, claim 6 is prima facie obvious.
Regarding claim 8, Jurik teaches the method of claim 1, wherein a single chromogen is present in the reagent varnish (col. 5, Il. 34-38: ...the indicator may be meta [3-methyl-2-benzothiazolinone hydrazone] N-sulfonyl benzene sulfonate monosodium combined with 8-anilino-1-naphthalene sulfonic acid ammonium (MBTHSB-ANS). The latter combination is preferred); therefore, claim 8 is prima facie obvious.
Regarding claim 9, Jurik teaches ascorbic acid is used (col. 6, l. 63); therefore, claim 9 is prima facie obvious.
e.g. paper) is used as a substrate (col. 3, ll. 60-65); therefore, claim 10 is prima facie obvious.
Regarding claims 11, 13-14, 17-19, and 22-23, Jurik teaches thickness greater than 100 micrometers which will weigh greater than 80 g/m2 (col. 4, ll. 1-85, more specifically, ll. 1-10).  The selection of coated paper, inkjet paper with surface structure, linen fabric, plastic film, as well as different printing types such as wet, gravure, roll, flexographic, screen, etc. is a matter of routine optimization by one of skill in the art. Also, to provide a single band is within the purview of a skilled artisan. Each will provide different intensities of color change.  Therefore, claims 11, 13-14, 17-19 and 22-23 are prima facie obvious.
Regarding claim 24, Omoto teaches discrete regions provide differing intensities of color change upon exposure to glucose (col. 20, ll. 1-30; col. 22, Table 1, which shows different intensities of color as depicted by the differing brightness/saturation of from 8/10 to 3/6 for the exposure to glucose).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that different amounts of the varnish reagent would have been expected to provide different intensities of color change upon exposure to glucose as disclosed by Omoto and would use the method made obvious by Jurik in view of Omoto to print multiple discrete regions of the substrate at different coating weights to provide varying amounts of reagent varnish which would provide differing intensities of color change upon exposure to glucose; therefore claim 24 is prima facie obvious.
Regarding claims 25-26, Jurik teaches test strip suitable to test analytes (Jurik, col. 3 lines 50-68).  Glucose concentration test is taught by Jurik to be useful for liquid e.g. blood, urine or saliva (col. 1, l. 17).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to use the method made obvious by Jurik in view of Omoto to print test strips suitable to test the glucose concentrations in a liquid sample by using the method of Jurik; therefore, claims 25 and 26 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 6-11 regarding the claim objections, rejection under 35 U.S.C. §103 over Jurik in view of Arai and rejection under 35 U.S.C. § 102/103 over Omoto (see above for bibliographic information of references) are moot as the rejections have been withdrawn.
Because the rejection under 35 U.S.C. §103 set forth above relies on Jurik and Omoto, Applicant’s comments regarding those references are addressed below.
Applicant argues (p. 8) that Jurik teaches concentrations of glucose oxidase and horseradish peroxidase which are higher than the claimed concentrations.  Applicant admits that Arai teaches amounts of oxidase and peroxidase which are similar to the claimed concentrations but allege that the amount of chromogen in Arai is above the claimed concentration.  Arai is not relied on in any rejection in this Office action.  In the rejection set forth above, a person of ordinary skill in the art at the time of filing would have found it obvious to use the concentration ranges of glucose oxidase, horseradish peroxidase and chromogen taught by Omoto for practicing the method of printing glucose test strips made obvious by Jurik with a reasonable expectation of success; 
Applicant’s arguments are unpersuasive in view of the modified rejection set forth above.
Regarding the rejection under 35 U.S.C. § 102/103 over Omoto, Applicant argues (pp. 9-11) that Omoto does not disclose water in the reagent varnish and specifically teaches away from using water as a solvent for the compositions.  This is correct.  The rejection over Omoto has been withdrawn.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651